United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
REGION SOUTHEAST, Jacksonville, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1899
Issued: December 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 12, 2013 appellant filed a timely appeal from an April 15, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his claim for compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a right inguinal hernia
causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review evidence for the first time
on appeal. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On July 24, 2012 appellant, then a 55-year-old plastic fabricator, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a right inguinal hernia in the performance of duty
on July 16, 2012. His claimed injury occurred after operating a 200 pound orbital floor stripper
for approximately two hours a day for a week. On July 17, 2012 appellant awoke with
significant pain and swelling. The employing establishment controverted his claim in statements
from a supervisor and a coworker.
In a narrative statement dated July 19, 2012, Gail Nelson, a supervisor, described the
events alleged to have caused appellant’s right inguinal hernia. She stated that he was sent to a
bearing shop on or around July 9, 2012 on light duty. Appellant was assigned to help Carl
Dendy, a custodial worker, with cleaning, stripping, mopping and waxing the bearing shop,
oxygen shop and rubber shop as needed. However, Mr. Dendy did most of the buffing and
stripping of the floors, while appellant was sitting or standing around talking. On July 12, 2012
he and appellant stripped and mopped a room. Ms. Nelson asked Mr. Dendy if appellant was
helping with the floors because she saw that appellant was sitting around with a mop.
Mr. Dendy responded that appellant was helping, but that he had done most of the buffing
himself. On July 16, 2012 appellant used the buffer to strip a part of a room in the oxygen shop
for about two hours. Later that day, Ms. Nelson noticed that he was standing around the oxygen
shop and she sent him to the bearing shop to dust mop the walkway from the front door to the
back. She noted that appellant at no time stated that he had hurt himself or complained of being
in any pain.
In a narrative statement dated July 19, 2012, Mr. Dendy described the events alleged to
have caused appellant’s condition. He noted that appellant operated the buffer for approximately
eight hours during the two-week period he worked with him. On July 12, 2012 appellant
returned from lunch and told Mr. Dendy that he was hurting, without specifying where or what
type of pain he experienced. On July 16, 2012 Ms. Nelson assigned them to clean, strip and mop
an area that had previously contained a lathe. Appellant helped to strip about one-third of the
room, then began to talk to other coworkers. Ms. Nelson reassigned him to dust mop the bearing
shop’s main aisle. While Mr. Dendy was showing appellant where the dust mops were kept,
appellant stated that he did not want to work in this area anymore. After appellant finished dust
mopping, he told him that he was going to try and find somewhere to hide.
In a medical referral and supervisor’s report dated July 19, 2012, a physician’s assistant
and a supervisor checked boxes indicating that it was questionable whether appellant’s injury
was occupational. The physician’s assistant noted a possible hernia, restrictions to desk work
only and referral to a surgeon.
In a consent form for surgical procedure dated July 23, 2012, appellant authorized
Dr. Anthony J. Pacitti, a Board-certified surgeon, to repair a right inguinal hernia.
In a report dated July 23, 2012, Dr. Pacitti described the history of appellant’s present
condition. He stated that appellant had worked several weeks before with a floor sander,
experiencing acute pain in the right inguinal area and subsequently had marked swelling of the
right hemiscrotum. Dr. Pacitti noted that on further questioning, although the acute episode of

2

the condition was described as only a few weeks old, appellant noted that he did have some
discomfort in the area several months before. Appellant stated that he had an ultrasound in
March 2012, which showed only a left hydrocele. Dr. Pacitti stated that his assessment that
appellant had a very large right inguinal hernia.
In a July 25, 2012 letter, Dr. Pacitti noted that appellant was to receive a surgical
procedure to correct a right inguinal hernia and would need to be excused from work until
August 17, 2012. In an operative report of the same date, he stated that his findings that
appellant had a large indirect chronic right inguinal hernia and a moderately-sized direct inguinal
hernia defect of the floor of the inguinal canal. Dr. Pacitti stated that appellant’s cremasteric
muscle fibers were markedly hypertrophic.
In a chronological record of medical care dated July 19, 2012, a physician’s assistant
noted that appellant had no symptoms on July 16, 2012, but that he woke up the next day with a
testicle full of fluid. Appellant attributed his condition to use of a stripping buffer on July 16,
2012, but denied any pain while using the buffer.
By letter dated August 10, 2012, the employing establishment challenged appellant’s
claim, on the basis that he had failed to provide the required rationalized medical opinion
evidence necessary to prove causal relation. It also asserted that the treatment sought by him
was necessary only due to the progression of his preexisting chronic nonwork-related condition.
The employing establishment stated that Dr. Pacitti’s operative report of July 25, 2012 noted that
appellant’s condition had existed for such a time as to effect marked hypertrophy of the
cremasteric muscle fibers. It noted that appellant attributed the right inguinal hernia to the use of
a floor buffer, yet denied any pain while using the buffer, in the chronological record of medical
care dated July 19, 2012.
In an attending physician’s report dated July 30, 2012, Dr. Pacitti checked a box
indicating that appellant’s condition was caused or aggravated by employment activity,
explaining that his right inguinal hernia was preexisting, but aggravated by employment activity.
He recommended work restrictions of no heavy lifting over 10 pounds and no strenuous activity.
In a Form CA-7 dated March 4, 2013, appellant requested to buyback leave for time lost
from work from July 23 to August 17, 2012. A time analysis (Form CA-7a) dated March 4,
2013 indicated that he lost time from work on these dates due to surgery and recovery.
By letter dated March 12, 2013, OWCP requested additional factual and medical
evidence from appellant. It noted that the factual evidence submitted was insufficient to
establish that he was injured in the performance of duty and the medical evidence submitted was
insufficient to establish causal relationship. OWCP stated that, based on appellant’s description
of events, his claim ought to have been filed as an occupational disease claim. It afforded him 30
days to submit additional evidence. OWCP also requested additional medical and factual
evidence from the employing establishment, requesting that it supply appellant’s light-duty work
restrictions, a description of the physical requirements for the position of plastic fabricator and
treatment notes from the employing establishment medical facility.

3

By e-mail dated April 1, 2013, the employing establishment responded to OWCP’s
inquiries. It stated that appellant was not on work restrictions as a sheet metal mechanic, but that
he was on vision restrictions as a plastics fabricator at the claimed time of injury.
In a report dated August 20, 2012, Dr. Karen M. Allstadt, an internist, reported that
appellant had a previous history of work restrictions for vision.3 She noted that he had
occasional right groin pain with certain movements after his surgery.
By decision dated April 15, 2013, OWCP denied appellant’s claim, finding that the
medical evidence was not sufficient to support that his right inguinal hernia condition was
causally related to the July 16, 2012 traumatic event. As the underlying claim was denied, it also
denied his request to buyback leave.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that

3

The case record does not contain appellant’s specific work restrictions before July 16, 2012. It also does not
contain a record of his light-duty appointment to a position as a custodial assistant.
4

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Michael E. Smith, 50 ECAB 313, 315 (1999).

6

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

4

the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.10
ANALYSIS
Appellant alleged that he sustained a right inguinal hernia as a result of using an orbital
floor stripper in the performance of duty.11 OWCP accepted that the employment factors may
have occurred, that a medical condition was diagnosed and that he was within the performance of
duty. It denied the claim, finding that the medical evidence was insufficient to support that
appellant’s condition was caused or aggravated by factors of employment. The Board finds that
he failed to meet his burden of proof to establish an injury as a result of factors of his federal
employment.
Appellant submitted documents from Dr. Pacitti and Dr. Allstadt including diagnoses,
treatment notes and references to work restrictions. However, these documents did not contain
an opinion that he sustained any specific condition due to factors of his federal employment. In a
consent form for surgical procedure dated July 23, 2012, appellant authorized Dr. Pacitti to
repair a right inguinal hernia. By letter dated July 25, 2012, Dr. Pacitti noted that appellant was
to receive a surgical procedure to correct a right inguinal hernia on that day and would need to be
excused from work until August 17, 2012. In an operative report of the same date, he stated that
his findings that appellant had a large indirect chronic right inguinal hernia and a moderatelysized direct inguinal hernia defect of the floor of the inguinal canal. Dr. Pacitti stated that
appellant’s cremasteric muscle fibers were markedly hypertrophic. In a report dated
7

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

9

Leslie C. Moore, 52 ECAB 132, 134 (2000).

10

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

11

A traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q). As
appellant alleged that his right inguinal hernia resulted from operation of a floor stripper over the course of a week,
his claim is for an occupational disease.

5

December 9, 2011, Dr. Allstadt noted that appellant had passed the vision requirements for the
position of sheet metal mechanic and that he was released without limitations. In a report dated
March 9, 2012, she noted that he could not perform tasks as a plastic fabricator requiring
corrected vision and released him to work with duty limitations. In a report dated August 20,
2012, Dr. Allstadt stated that appellant had a previous history of work restrictions for vision.
She noted that he had occasional right groin pain with certain movements after his surgery for a
right inguinal hernia.
The Board has held that medical evidence lacking an opinion as to the causal relationship
between an appellant’s injury and specified work-related factors is of diminished probative value
on the issue of causal relationship.12 Dr. Pacitti’s July 23, 2012 consent form and July 25, 2012
letter contain diagnoses, but lack opinions as to the causal relationship between those diagnoses
and work-related factors. Dr. Allstadt’s reports contain diagnoses and references to duty
restrictions, but similarly lack rationalized medical opinion on causal relationship. Therefore,
these documents are not sufficient to establish appellant’s claim.
Appellant submitted two reports from Dr. Pacitti containing opinions on the causal
relationship between the right inguinal hernia and work-related factors. In a report dated July 23,
2012, Dr. Pacitti described the history of appellant’s present condition. He stated that appellant
had worked several weeks before with a floor sander, experiencing acute pain in the right
inguinal area and subsequently had marked swelling of the right hemiscrotum. Dr. Pacitti noted
that on further questioning, although the acute episode of the condition was described as only a
few weeks old, appellant noted that he did have some discomfort in the area several months
before. Appellant stated that he had an ultrasound in March 2012, which showed only a left
hydrocele. Dr. Pacitti stated that his assessment was that appellant had a very large right
inguinal hernia. In an attending physician’s report dated July 30, 2012, he checked a box
indicating that appellant’s condition was caused or aggravated by employment activity,
explaining that his right inguinal hernia was preexisting, but aggravated by employment activity.
As noted, appellant must submit medical evidence with a rationalized opinion on the
causal relationship between a diagnosed condition and the identified employment factors. To be
rationalized, the opinion of a physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.13 Dr. Pacitti identified certain
work factors and provided diagnoses, but failed to provide a detailed explanation as to how
specific physical findings supported his opinion on causal relationship. He asserted that
appellant’s condition was caused or aggravated by employment activities, but did not explain
how those activities caused or aggravated the condition. The Board has held that the fact that a
condition manifests itself or worsens during a period of employment14 or that work activities
produce symptoms revelatory of an underlying condition does not raise an inference of causal
12

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

Supra note 9.

14

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

relationship between a claimed condition and employment factors.15 Therefore, Dr. Pacitti’s
July 23 and 30, 2012 reports do not establish appellant’s claim for a work-related right inguinal
hernia.
Appellant also submitted documents from a physician’s assistant. Physicians’ assistants
do not qualify as physicians under FECA and, therefore, their reports do not qualify as probative
medical evidence supportive of a claim for federal workers’ compensation, unless such reports
are countersigned by a physician.16 None of the documents from the physician’s assistant
contain a countersignature from a physician. Therefore, they do not qualify as probative medical
evidence supportive of a claim for compensation.
On appeal, appellant asserts that Ms. Nelson directed him to operate a floor stripper with
the knowledge that he was on light duty, and that this would not be within the guidelines for light
duty. While the case record does not contain his specific work restrictions from before July 16,
2012, it appears that these restrictions dealt with vision impairment, and would not prevent him
from performing tasks requiring physical strength and movement such as operation of a floor
stripper. Therefore, it would not violate appellant’s work restrictions for Ms. Nelson to assign
him to perform this task.
As appellant did not submit medical evidence in support of his claim containing a
physician’s rationalized opinion that he developed a right inguinal hernia as a result of identified
employment factors, he has not met his burden of proof to establish causal relationship between
his condition and work-related duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a right inguinal hernia
causally related to factors of his federal employment.

15

B.B., Docket No. 13-256 (issued August 13, 2013); Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

16

See 5 U.S.C. § 8101(2); Lyle E. Dayberry, 49 ECAB 369, 372 (1998).

7

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

